UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
Carrie Lou Evans,                         )
                                          )
        Plaintiff,                        )
                                          )
                v.                        )                    Civil No. 1:16-cv-01932 (APM)
                                          )
United States Patent and Trademark        )
Office,                                   )
                                          )
        Defendant.                        )
_________________________________________ )

                                  MEMORANDUM OPINION

       Plaintiff Carrie Lou Evans claims that she was improperly terminated from her position

with Defendant United States Patent and Trademark Office (“USPTO” or “Defendant”). See Not.

of Removal, ECF 1, Ex. 1, ECF 1-1 [hereinafter Compl.], at 2. Plaintiff, proceeding pro se,

specifically alleges that other USPTO employees falsified documents to effectuate her termination .

Her Complaint does not, however, specify any particular cause of action arising from the alleged

wrongful termination.    Id. at 2–3. In response to Plaintiff’s Complaint, Defendant filed a Motion

to Dismiss. See Def.’s Mot. to Dismiss, ECF. No. 5 [hereinafter Def.’s Mot.]. Defendant argues

that the court must dismiss the Complaint for lack of subject matter jurisdiction or, alternatively,

for Plaintiff’s failure to state a claim for relief. As the court finds that it lacks subject matter

jurisdiction over this matter, it need not address the sufficiency of Plaintiff’s Complaint.

       The court liberally construes Plaintiff’s Complaint to assert a claim of wrongful

termination from federal employment.         See Haines v. Kerner, 404 U.S. 519, 520 (1972).

Defendant does the same and argues that Plaintiff’s claim necessarily arises under the Civil Service

Reform Act of 1978 (“CSRA”), 5 U.S.C. § 7512.            Def.’s Mot. at 4–6. The CSRA provides
federal employees “remedies for any ‘prohibited personnel practice.’” Weaver v. USIA, 87 F.3d

1429, 1432 (D.C. Cir. 1996) (quoting 5 U.S.C. § 2302). Under the CSRA, a federal employee

seeking review of an agency personnel action must, as a jurisdictional prerequisite to suit, exhaust

all available administrative remedies prior to seeking judicial review. Id. at 1433. (stating that

“[u]nder the CSRA, exhaustion of administrative remedies is a prerequisite to suit”).      Defendant

argues that Plaintiff failed to satisfy the exhaustion requirement because she did not first challenge

her termination in front of the Merit Systems Protection Board, as required by statute. Def.’s Mot.

at 5 (citing 5 U.S.C. §§ 7512(1), 7513(d)). The court agrees. Defendant represents that it is

unaware of any effort to exhaust by Plaintiff, id. at 6, and Plaintiff offers no evidence to support

any other conclusion, see generally Compl.; Pl.’s Opp’n to Def.’s Mot., ECF No. 7. Thus, the

court finds that Plaintiff failed to satisfy the exhaustion requirement of the CSRA and, as a result,

lacks subject matter jurisdiction over Plaintiff’s wrongful termination claim.

       The court further construes Plaintiff’s Complaint to assert tort claims.        But even that

liberal construction results in dismissal for failure to exhaust remedies. Any tort claim arises

under the Federal Tort Claims Act (“FTCA”), 28 U.S.C. § 1346(b)(1).         Def.’s Mot. at 6–7. The

FTCA operates as a limited waiver of sovereign immunity, rendering the United States amenable

to suit for certain, but not all, tort claims. See Richards v. United States, 369 U.S. 1, 6 (1962).

Like the CSRA, “[t]he FTCA bars claimants from bringing suit in federal court until they have

exhausted their administrative remedies.” McNeil v. United States, 508 U.S. 106, 113 (1993); see

also 28 U.S.C. § 2675(a). Again, Plaintiff has failed to offer any indication that she in fact

pursued administrative remedies—let alone exhausted them.              Thus, the court also lacks

jurisdiction over any tort claim alleged by Plaintiff under the FTCA. See Ali v. Rumsfeld, 649




                                                  2
F.3d 762, 775 (D.C. Cir. 2011) (recognizing that, under the FTCA, the failure to exhaust

administrative remedies is “jurisdictional”).

        Accordingly, Defendant’s Motion to Dismiss is granted. The Complaint and this matter

shall be dismissed in their entirety.

        A separate final order accompanies this Memorandum Opinion.




                                                    Amit P. Mehta
Date: March 2, 2017                                 United States District Judge




                                                3